DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on October 19, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Drawings
The drawings were received on October 18, 2022.  These drawings are accepted.
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7 as they pertain to the prior art have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 7-8, 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger (US 2018/0210202; of record; herein Danziger 202) in view of Danziger et al. (WO 2019/102355; reference made to US 2020/0292819, herein Danziger 819).
	As to claim 5, Danziger 202 teaches an optical system for directing image illumination injected at a coupling-in region to an eye-motion box for viewing by an eye of a user (Danziger 202 Fig. 1A, 1B, 8A, 10A-C, 16), the optical system comprising a light guide optical element (LOE) formed from a transparent material (Danziger 202 Fig. 1A - 10, 20; Fig. 16 - 503), the LOE comprising 
	a first region containing a set of planar, mutually-parallel, partially-reflecting surfaces having a first orientation (Danziger 202 Fig. 1A - 40), 
	a second region containing a second set of planar, mutually-parallel, partially reflecting surfaces having a second orientation non-parallel to said first orientation (Danziger 202 Fig. 1A - 45), 
	a set of mutually-parallel major external surfaces (Danziger 202 Fig. 1A - 22a,b), said major external surfaces extending across the first and second regions such that both the first set of partially-reflecting surfaces and second set of partially-reflecting surfaces are located between the major external surfaces (Danziger 202 Fig. 1A - 22a, 22b, 40, 45), 
	wherein the second set of partially-reflecting surfaces are at an oblique angle to the major external surfaces so that a part of image illumination propagating within the LOE by internal reflection at the major external surfaces from the first region into the second region is coupled out of the LOE towards the eye-motion box (Danziger 202 Fig. 1A - 45, 47), and 
	wherein the first set of partially-reflecting surfaces are oriented (Danziger 202 Fig. 1A - 40) so that a part of image illumination propagating within the LOE by internal reflection at said major external surfaces from said coupling-in region is deflected towards said second region (Danziger 202 Fig. 1B - b1, b2), 
	wherein said coupling-in region comprises a coupling-in prism having a first planar surface that is a continuation of one of said major external surfaces in said first region (Danziger 202 Fig. 8A - 91, 18a; para. [0103]; Fig. 10B - 18a, 12b; Fig. 10C - 14a; Fig. 16 - 526, 528; para. [0125]), 
	said coupling-in prism having a thickness dimension measured perpendicular to said major external surfaces that is greater than a thickness of said LOE (Danziger 202 Fig. 8A; Fig. 10B - thickness from (18a) to bottom corner of prism (91) being thicker than thickness from (12b) to (12a); Fig. 16 - thickness of prism (526) from surface (528) to upper corner being greater than thickness of (503)), and 
	wherein said coupling-in prism presents a coupling-in surface and a transition line between said coupling-in prism as said LOE (Danziger 202 Figs. 10A-C - 16a, 16b; Fig. 16 - 523; para. [0100]-[0101], [0119]), 
	said coupling-in surface defining an optical aperture of said coupling-in prism in a dimension parallel to said major external surfaces and said transition line defining an optical aperture of said coupling-in prism in a dimension perpendicular to said major external surface (Danziger 202 Figs. 10A-C - 16a, 16b; Fig. 16 - 523; para. [0100]-[0101], [0119]).
	Danziger 202 does not specify at least one partially reflecting surface parallel to the first set of partially-reflecting surfaces located within a volume of the coupling-in prism.
	In the same field of endeavor Danziger 819 teaches a LOE having a reflective surface and a coupling-in prism having a partially reflective surface, within its volume, parallel to the LOE reflective surface (Danziger 819 Figs. 5A-B - 40, 30, 21, 22; para. [0009], [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a parallel partially reflective surface in the volume of the prism since, as taught by Danziger 819, such reflective surfaces allow for coupling in a projected image into the waveguide (Danziger 819 para. [0043]).

    PNG
    media_image1.png
    390
    427
    media_image1.png
    Greyscale

	As to claim 7, Danziger 202 teaches an optical system for directing image illumination injected at a coupling-in region to an eye-motion box for viewing by an eye of a user (Danziger 202 Fig. 1A, 1B, 8A, 10A-C, 16), the optical system comprising a light guide optical element (LOE) formed from transparent material (Danziger 202 Fig. 1A - 10, 20; Fig. 16 - 503), the LOE comprising 
	a first region containing a set of planar, mutually-parallel, partially-reflecting surfaces having a first orientation (Danziger 202 Fig. 1A - 40), 
	a second region containing a second set of planar, mutually-parallel, partially reflecting surfaces having a second orientation non-parallel to said first orientation (Danziger 202 Fig. 1A - 45), 
	a set of mutually-parallel major external surfaces (Danziger 202 Fig. 1A - 22a,b), said major external surfaces extending across the first and second regions such that both the first set of partially-reflecting surfaces and second set of partially-reflecting surfaces are located between the major external surfaces (Danziger 202 Fig. 1A - 22a, 22b, 40, 45), 
	wherein the second set of partially-reflecting surfaces are at an oblique angle to the major external surfaces so that a part of image illumination propagating within the LOE by internal reflection at the major external surfaces from the first region into the second region is coupled out of the LOE towards the eye-motion box (Danziger 202 Fig. 1A - 45, 47), and 
	wherein the first set of partially-reflecting surfaces are oriented (Danziger Fig. 1A - 40) so that a part of image illumination propagating within the LOE by internal reflection at said major external surfaces from said coupling-in region is deflected towards said second region (Danziger 202 Fig. 1B - b1, b2), 
	wherein said coupling-in region comprises a coupling-in prism having a first planar surface that is a continuation of one of said major external surfaces in said first region (Danziger 202 Fig. 8A - 91, 18a; para. [0103]; Fig. 10B - 18a, 12b; Fig. 10C - 14a; Fig. 16 - 526, 528; para. [0125]), 
	said coupling-in prism having a thickness dimension measured perpendicular to said major external surfaces that is greater than a thickness of said LOE (Danziger 202 Fig. 8A; Fig. 10B - thickness from (18a) to bottom corner of prism (91) being thicker than thickness from (12b) to (12a); Fig. 16 - thickness of prism (526) from surface (528) to upper corner being greater than thickness of (503)).
	Danziger 202 does not specify at least one partially reflecting surface parallel to the first set of partially-reflecting surfaces located within a volume of the coupling-in prism.
	In the same field of endeavor Danziger 819 teaches a LOE having a reflective surface and a coupling-in prism having a partially reflective surface, within its volume, parallel to the LOE reflective surface (Danziger 819 Figs. 5A-B - 40, 30, 21, 22; para. [0009], [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a parallel partially reflective surface in the volume of the prism since, as taught by Danziger 819, such reflective surfaces allow for coupling in a projected image into the waveguide (Danziger 819 para. [0043]).
	As to claim 8, Danziger 202 in view of Danziger 819 teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Danziger 202 further teaches wherein said coupling-in prism presents a coupling-in surface and a transition line between said coupling-in prism as said LOE (Danziger 202 Figs. 10A-C - 16a, 16b; Fig. 16 - 523; para. [0100]-[0101], [0119]), said coupling-in surface defining an optical aperture of said coupling-in prism in a dimension parallel to said major external surfaces and said transition line defining an optical aperture of said coupling-in prism in a dimension perpendicular to said major external surface (Danziger 202 Figs. 10A-C - 16a, 16b; Fig. 16 - 523; para. [0100]-[0101], [0119]).
	As to claim 15, Danziger 202 in view of Danziger 819 teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Danziger 202 further teaches the coupling-in prism is bonded to the LOE at an edge surface of the LOE (Danziger 202 Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 16, Danziger 202 in view of Danziger 819 teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Danziger 202 further teaches the coupling-in prism is bonded to one of the major external surfaces of the LOE (Danziger 202 Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 19, Danziger 202 in view of Danziger 819 all the limitations of the instant invention as detailed above with respect to claim 7, and Danziger further teaches the coupling-in prism is bonded to the LOE at an edge surface of the LOE (Danziger 202 Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 20, Danziger 202 in view of Danziger 819 teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Danziger 202 further teaches the coupling-in prism is bonded to one of the major external surfaces of the LOE (Danziger 202 Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).

Claims 1, 3, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger 202 (cited above) in view of Danziger 819 (cited above) and Ayres et al. (US 2020/0192101 - Ayres; of record).
	As to claim 1, Danziger 202 teaches an optical system for directing image illumination injected at a coupling-in region to an eye-motion box for viewing by an eye of a user (Danziger 202Fig. 1A, 1B, 8A, 10A-C, 16), the optical system comprising a light guide optical element (LOE) formed from a transparent material (Danziger 202Fig. 1A - 10, 20; Fig. 16 - 503), the LOE comprising 
	a first region containing a set of planar, mutually-parallel, partially-reflecting surfaces having a first orientation (Danziger 202Fig. 1A - 40), 
	a second region containing a second set of planar, mutually-parallel, partially reflecting surfaces having a second orientation non-parallel to said first orientation (Danziger 202Fig. 1A - 45), 
	a set of mutually-parallel major external surfaces (Danziger 202Fig. 1A - 22a,b), said major external surfaces extending across the first and second regions such that both the first set of partially-reflecting surfaces and second set of partially-reflecting surfaces are located between the major external surfaces (Danziger 202 Fig. 1A - 22a, 22b, 40, 45), 
	wherein the second set of partially-reflecting surfaces are at an oblique angle to the major external surfaces so that a part of image illumination propagating within the LOE by internal reflection at the major external surfaces from the first region into the second region is coupled out of the LOE towards the eye-motion box (Danziger 202 Fig. 1A - 45, 47), and 
	wherein the first set of partially-reflecting surfaces are oriented (Danziger 202 Fig. 1A - 40) so that a part of image illumination propagating within the LOE by internal reflection at said major external surfaces from said coupling-in region is deflected towards said second region (Danziger 20 2Fig. 1B - b1, b2), 
	wherein the first set of partially-reflecting surfaces comprises a first partially-reflecting surface proximal to the coupling-in region so as to contribute to a first part of a field of view of the user as viewed at the eye-motion box (Danziger 202 Fig. 1B - right side (40); Fig. 21A,B; Fig. 26), a third partially-reflecting reflecting surface distal to the coupling-in region so as to contribute to a third part of a field of view of the user viewed at the eye-motion box so as to contribute to a third part of a field of view of the user as viewed at the eye-motion box (Danziger 202 Fig. 1B - left side (40); Figs. 21A,B; Fig. 26), and a second partially-reflecting surface lying in a medial plane between the first and third partially-reflecting surfaces so as to contribute to a second part of a field of view of the user as viewed at the eye-motion box (Danziger 202 Fig. 1B - central (40); Figs. 21A,B; Fig. 26)
	wherein said coupling-in region comprises a coupling-in prism having a first planar surface that is a continuation of one of said major external surfaces in said first region (Danziger 202 Fig. 8A - 91, 18a; para. [0103]; Fig. 10B - 18a, 12b; Fig. 10C - 14a; Fig. 16 - 526, 528; para. [0125]), 
	said coupling-in prism having a thickness dimension measured perpendicular to said major external surfaces that is greater than a thickness of said LOE (Danziger 202 Fig. 8A; Fig. 10B - thickness from (18a) to bottom corner of prism (91) being thicker than thickness from (12b) to (12a); Fig. 16 - thickness of prism (526) from surface (528) to upper corner being greater than thickness of (503)).
	Danziger 202 does not specify the second partially-reflecting surface is deployed in a subregion of said medial plane such that image illumination propagating from said coupling-in region to said third partially-reflecting surface and contributing to the third part of the field of view of the user as viewed at the eye-motion box passes through said medial plane without passing through said second partially-reflecting surface, and Danziger 202 does not specify at least one partially reflecting surface parallel to the first set of partially-reflecting surfaces located within a volume of the coupling-in prism.
	In the same field of endeavor Ayres teaches an optical system for directing image illumination to an eye-motion box (Ayres Fig. 3) having an LOE with a first region with reflective surfaces (Ayres Fig. 3 - 365; para. [0064]), a second region with reflective surfaces (Ayres Fig. 3 - 370; para. [0064]), a first partially reflecting surface proximal to a coupling-in region (Ayres Fig. 3 - 365, 360, 355; Fig. 8B - 810-b, 835-a; para. [0143]-[0145]), a third partially-reflecting surface distal to a coupling-in region (Ayres Fig. 3 - 365, 360, 355; Fig. 8B - 810-b, 835-e; para. [0143]-[0145]), a second partially-reflecting surface in a medial plane between the first and third partially-reflecting surfaces (Ayres Fig. 8B - 810-b, 835-c; para. [0143]-[0145]), wherein the second partially-reflecting surface is deployed in a subregion of said medial plane such that image illumination propagating from said coupling-in region to said third partially-reflecting surface and contributing to the third part of the field of view of the user as viewed at the eye-motion box passes through said medial plane without passing through said second partially-reflecting surface (Ayres Fig. 8B - 810-b, 835-c; para. [0143]-[0145]). 
	In the same field of endeavor Danziger 819 teaches a LOE having a reflective surface and a coupling-in prism having a partially reflective surface, within its volume, parallel to the LOE reflective surface (Danziger 819 Figs. 5A-B - 40, 30, 21, 22; para. [0009], [0044]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the first region of reflective surfaces curved (e.g. “banana” configuration) since, as taught by Ayres, is known in the art for pupil expansion and pupil equalization techniques (Ayres para. [0006], [0142], [0143]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a parallel partially reflective surface in the volume of the prism since, as taught by Danziger 819, such reflective surfaces allow for coupling in a projected image into the waveguide (Danziger 819 para. [0043]).
	As to claim 3, Danziger 202 in view of Ayres and Danziger 819 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Danziger 202 further teaches said coupling-in prism presents a coupling-in surface and a transition line between said coupling-in prism as said LOE (Danziger 202 Figs. 10A-C - 16a, 16b; Fig. 16 - 523; para. [0100]-[0101], [0119]), said coupling-in surface defining an optical aperture of said coupling-in prism in a dimension parallel to said major external surfaces and said transition line defining an optical aperture of said coupling-in prism in a dimension perpendicular to said major external surface (Danziger 202 Figs. 10A-C - 16a, 16b; Fig. 16 - 523; para. [0100]-[0101], [0119]).
	As to claim 9, Danziger 202 in view of Ayres and Danziger 819 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Danziger 202 further teaches the coupling-in prism is bonded to the LOE at an edge surface of the LOE (Danziger 202 Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 10, Danziger 202 in view of Ayres and Danziger 819 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Danziger 202 further teaches the coupling-in prism is bonded to one of the major external surfaces of the LOE (Danziger 202 Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 11, Danziger 202 in view of Ayres and Danziger 819 teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Danziger 202 further teaches the coupling-in prism is bonded to the LOE at an edge surface of the LOE (Danziger 202 Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	As to claim 12, Danziger 202 in view of Ayres and Danziger 819 teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Danziger 202 further teaches the coupling-in prism is bonded to one of the major external surfaces of the LOE (Danziger 202 Fig. 8A - 91, 10; Fig. 10A - 91, 10; Fig. 16 - 526, 503).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Danziger et al. (US 11,092,810) is cited as the US Pat. to Danziger 819; Chi et al. (US 10,725,291); Urness et al. (US 11,187,902); Edwin et al. (US 10,678,055); Ayres et al. (US 11,009,704); Hadad et al. (US 9,025,253); Nakamura et al. (US 2022/0066215); Amitai (US 2022/0107499) are cited as additional examples of optical systems with LOEs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 25, 2022